
	
		I
		111th CONGRESS
		2d Session
		H. R. 5853
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title XXXII of the Public Health Service Act to
		  require review and approval by law prior to collection of premiums under the
		  CLASS program, to require notice to individuals prior to enrollment, and to
		  require termination of the program in the event of actuarial unsoundness, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Responsibility and Retirement
			 Security Act.
		2.Review and
			 approval by law of designation of CLASS Independence Benefit PlanTitle XXXII of the Public Health Service
			 Act, as added by section 8002(a) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), is amended—
			(1)in section
			 3203(a)—
				(A)in paragraph (3),
			 in the second sentence, by inserting and shall submit to Congress a
			 report containing such designation, details, and reasons after
			 public comment; and
				(B)by adding at the
			 end the following new paragraph:
					
						(4)Approval by law
				of designationNo premiums
				may be deducted from an individual’s wages or otherwise collected under section
				3204(e) unless there is enacted into law, in accordance with section 3211(a), a
				joint resolution approving the designation of the CLASS Independence Benefit
				Plan by the Secretary under paragraph
				(3).
						;
				and
				(2)by adding at the
			 end the following new section:
				
					3211.Procedural
				requirements for approval by law of designation of CLASS Independence Benefit
				Plan
						(a)In
				generalFor purposes of
				paragraph (4) of section 3203(a), the following shall apply:
							(1)Receipt of
				reportsIt shall not be in
				order in the Senate or in the House of Representatives to consider a joint
				resolution described in such paragraph unless the Senate or the House of
				Representatives, respectively, has received, not fewer than 60 days prior to
				such consideration—
								(A)the report of the
				Secretary described in section 3203(a)(3); and
								(B)the report of the
				Chief Actuary of the Centers for Medicare & Medicaid Services described in
				paragraph (2).
								(2)Report of CMS
				Chief ActuaryNot later than
				60 days after the Secretary designates the CLASS Independence Benefit Plan
				under section 3203(a)(3), the Chief Actuary of the Centers for Medicare &
				Medicaid Services shall submit to Congress a report on the long-term actuarial
				soundness of the CLASS Independence Benefit Plan. Such report shall
				include—
								(A)an estimate of the
				average premium per enrollee per year that will be required to ensure that the
				CLASS Independence Fund will be actuarially sound over the 75-year period
				beginning with the fiscal year in which such report is submitted; and
								(B)an estimate of the
				average amount of benefits that will be paid per enrollee per year over such
				period.
								(3)Joint resolution
				definedThe term joint
				resolution means only a joint resolution, the matter after the resolving
				clause of which is as follows: That Congress approves of the CLASS
				Independence Benefit Plan designated by the Secretary of Health and Human
				Services under section 3203(a)(3) of the Public Health Service Act..
				Such term does not include a resolution that specifies more than one
				action.
							(b)Exercise of the
				rulemaking power of each HouseSubsection (a) is enacted by
				Congress—
							(1)as an exercise of the rulemaking power of
				the Senate and the House of Representatives, respectively, and is deemed to be
				part of the rules of each House, respectively, but applicable only with respect
				to the procedure to be followed in that House in the case of a joint resolution
				under such subsection, and it supersedes other rules only to the extent that it
				is inconsistent with such rules; and
							(2)with full recognition of the constitutional
				right of either House to change the rules (so far as they relate to the
				procedure of that House) at any time, in the same manner, and to the same
				extent as in the case of any other rule of that
				House.
							.
			3.Required notice
			 prior to enrollmentSection
			 3204(a) of the Public Health Service Act, as added by section 8002(a) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is amended by
			 adding at the end the following new paragraph:
			
				(4)Required notice
				prior to enrollment
					(A)In
				generalAn employer may not enroll an employee in the CLASS
				program under paragraph (1) unless, prior to enrolling the employee, the
				employer—
						(i)has provided to
				the employee the exact statements described in subparagraph (C) in a single
				written notice that displays such statements in the order in which they are set
				forth in such subparagraph; and
						(ii)certifies to the
				Secretary that the individual has received such notice.
						(B)Enrollment other
				than by employerIn the case
				of an individual seeking to enroll in the CLASS program other than through
				enrollment by the individual’s employer under paragraph (1), the Secretary
				shall not permit the individual to enroll unless, prior to the individual’s
				enrollment, the Secretary has provided to the individual the exact statements
				described in subparagraph (C) in a single written notice that displays such
				statements in the order in which they are set forth in such subparagraph and
				the individual has acknowledged in writing the receipt of such notice.
					(C)Statements
				describedThe statements
				described in this subparagraph are the following:
						(i)The Chief Actuary of the Centers for
				Medicare & Medicaid Services made the following assessment in April 2010
				regarding the CLASS program: In general, voluntary, unsubsidized, and
				non-underwritten insurance programs such as CLASS face a significant risk of
				failure as a result of adverse selection by participants. Individuals with
				health problems or who anticipate a greater risk of functional limitation would
				be more likely to participate than those in better-than-average health. . . .
				[T]here is a very serious risk that the problem of adverse selection will make
				the CLASS program unsustainable..
						(ii)The Chief Actuary estimated in April 2010
				that the CLASS program will likely begin to run deficits in 2025 and continue
				to run deficits thereafter.
						(iii)The Chief Actuary further estimated in
				April 2010 that an initial average premium level of about $240 per month would
				be required to adequately fund CLASS program costs.
						(iv)The Federal Government will collect more
				than $70 billion in CLASS program premiums from 2012 through 2019, according to
				an estimate of the Congressional Budget Office in March 2010. Although these
				premiums are credited as IOUs or United States Government securities in a
				CLASS Independence Fund, the money, itself, is used to pay for
				other Government expenses, including other programs under the health care law
				enacted in March 2010 that are unrelated to the CLASS program. There is no
				separate pool of money set aside to pay CLASS program benefits, and workers and
				retirees could be required to repay these IOUs in the form of higher
				taxes.
						(v)Under section 3212 of the Public Health
				Service Act, the CLASS program will terminate immediately if an annual report
				of the Board of Trustees of the Class Independence Fund indicates that the
				CLASS program will not be actuarially sound over the 75-year period beginning
				with the fiscal year in which the report is
				submitted.
						.
		4.No
			 collection of premiums pending promulgation of final regulationsSection 3208(c) of the Public Health Service
			 Act, as added by section 8002(a) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), is amended—
			(1)by striking
			 The Secretary and inserting the following:
				
					(1)In
				generalThe
				Secretary
					;
				and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)No collection of
				premiums pending promulgation of final regulationsNo
				premiums may be deducted from an individual’s wages or otherwise collected
				under section 3204(e) before the Secretary has promulgated, in final
				form—
						(A)the regulations
				described in section 3202(6)(C);
						(B)the rule described
				in section 3203(a)(3); and
						(C)the regulations
				described in paragraph
				(1).
						.
			5.Termination of
			 program if CLASS Independence Fund actuarially unsoundTitle XXXII of the Public Health Service
			 Act, as amended by section 2, is further amended by adding at the end the
			 following new section:
			
				3212.Termination of
				program if CLASS Independence Fund actuarially unsound
					(a)In
				generalIf the Board of
				Trustees of the CLASS Independence Fund submits to Congress the report
				described in subsection (b) (relating to the actuarial unsoundness of the CLASS
				Independence Fund)—
						(1)no individual
				shall be enrolled under section 3204(a) in the CLASS program after the date of
				the submission of the report;
						(2)no premiums shall be deducted from an
				individual’s wages or otherwise collected under section 3204(e) after such
				date;
						(3)no benefits shall
				be provided under section 3205(c) after such date;
						(4)the Secretary
				shall refund any amount remaining in the CLASS Independence Fund (established
				under section 3206(a)) on such date, according to the process described in
				subsection (c), and send notification to the Secretary of the Treasury when the
				refund is complete;
						(5)in the case of
				notification under paragraph (4), the CLASS Independence Fund and the Board of
				Trustees of the CLASS Independence Fund (established under section 3206(c)(1))
				shall be abolished as of the date of such notification;
						(6)the CLASS
				Independence Advisory Council (established under section 3207(a)) is abolished
				as of the date of the submission of the report;
						(7)the Secretary
				shall take such other steps as the Secretary considers necessary to terminate
				the CLASS program;
						(8)in lieu of the
				annual report required by section 3208(d), the Secretary shall submit to
				Congress a quarterly report on the status of the termination of the CLASS
				program in accordance with this section, until such time as the Secretary
				indicates in such a report that the program has been completely terminated;
				and
						(9)in lieu of the annual report required by
				section 3209, the Inspector General of the Department of Health and Human
				Services shall submit to Congress a quarterly report on the Secretary’s
				progress in terminating the CLASS program in accordance with this section,
				including the existence of any waste, fraud, or abuse in connection with the
				termination activities, until such time as the Inspector General indicates in
				such a report that the program has been completely terminated.
						(b)Report of
				unsoundnessThe report
				described in this subsection is a report under subparagraph (A)(ii) of section
				3206(c)(2) that contains a statement described in subparagraph (B)(i)(III) of
				such section that indicates that the CLASS Independence Fund is projected to be
				actuarially unsound over the 75-year period beginning with the fiscal year in
				which such report is submitted.
					(c)Refund of amount
				in CLASS Independence FundThe refund process described in this
				subsection is the following:
						(1)In
				generalNot later than 180
				days after the date of the submission of the report described in subsection
				(b), subject to paragraph (2), the Secretary shall pay to each individual
				enrolled in the CLASS program on the date of the submission of such report an
				amount from the CLASS Independence Fund equal to the difference of—
							(A)the total amount such respective individual
				paid in premiums as of such date under the CLASS program; and
							(B)the lesser
				of—
								(i)the total amount of benefits described in
				section 3205(b) received as of such date by such individual under the program;
				or
								(ii)the amount
				described in subparagraph (A).
								(2)Insufficient or
				excess funds
							(A)Insufficient
				fundsIf the amount remaining
				in the CLASS Independence Fund on the date of the submission of the report
				described in subsection (b) is insufficient to make the refund described in
				paragraph (1), the Secretary shall pay to each individual enrolled in the CLASS
				program on such date an amount that bears the same ratio to the amount
				remaining in the CLASS Independence Fund on such date as the amount determined
				under such paragraph for such respective individual bears to the sum obtained
				by adding each amount obtained by applying such paragraph to each such
				individual.
							(B)Excess
				fundsIf an amount remains in the CLASS Independence Fund after
				the Secretary makes the refund described in paragraph (1), such amount shall be
				transferred to the general fund of the Treasury.
							(d)Funds in Life
				Independence Accounts retained by enrolleesNotwithstanding the
				termination of the CLASS program under subsection (a), an individual who has
				funds remaining in a Life Independence Account established by the Secretary for
				such individual under subparagraph (A) of section 3205(c)(1) may continue to
				use such funds for the purposes described in subparagraph (B) of such
				section.
					.
		6.Conforming
			 amendmentsTitle XXXII of the
			 Public Health Service Act, as amended by sections 2 and 5, is further
			 amended—
			(1)in section
			 3204—
				(A)in subsection
			 (a)(1), by striking paragraph (2) and inserting
			 paragraphs (2) and (4); and
				(B)in subsection
			 (e)—
					(i)in paragraph (1), by striking An
			 amount and inserting Subject to sections 3203(a)(4), 3208(c)(2),
			 and 3212(a)(2), an amount; and
					(ii)in
			 paragraph (2), by striking The Secretary and inserting
			 Subject to sections 3203(a)(4), 3208(c)(2), and 3212(a)(2), the
			 Secretary;
					(2)in section
			 3208(d), in the first sentence, by striking Beginning January 1
			 and inserting Subject to section 3212(a)(8), beginning January
			 1; and
			(3)in section 3209,
			 in the first sentence, by striking The Inspector General and
			 inserting Subject to section 3212(a)(9), the Inspector
			 General.
			
